                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

BRIAN DAVID HILL,
     Plaintiff,                                        Civil Action No. 7:18-cv-00499

v.                                                     ORDER

                                                       By:   Hon. Robert S. Ballou
MARTINSVILLE CITY JAIL, ET AL,                         United States Magistrate Judge
    Defendant(s).


       Plaintiff filed a civil rights action pursuant to 42 U.S.C. § 1983. As plaintiff has not

prepaid the filing fee, the court shall consider plaintiff’s eligibility to proceed in forma pauperis.

Inasmuch as the complaint and attachments do not conform to all requirements for in forma

pauperis prisoner civil rights actions as promulgated under 28 U.S.C. § 1915(a), it is now

                                           ORDERED

as follows:

(1)    The complaint shall be conditionally filed pending satisfaction of the requirements set

       forth herein. Plaintiff is advised that the court will not adjudicate legal and factual

       matters discussed in either a pleading or motion in this conditionally filed action until

       plaintiff cures the deficiencies noted in this Order. Accordingly, plaintiff is encouraged

       to first resolve the noted deficiencies before filing motions or pleadings.

(2)    Plaintiff is assessed fees of $400.00 in this case, which includes a $50.00 administrative

       fee.

(3)    Plaintiff is hereby granted the opportunity to apply to proceed in forma pauperis and is

       not required to pay the filing fee at this time. If the court determines that the plaintiff

       may proceed in forma pauperis, plaintiff will be required to pay the $350.00 filing fee

       without the additional $50.00 administrative fee and may pay the fee in installments

       withheld from his inmate trust account, pursuant to 28 U.S.C. § 1915(b). To request


Case 7:18-cv-00499-NKM-JCH Document 3 Filed 10/18/18 Page 1 of 5 Pageid#: 7
      authorization to pay the fee in installments withheld from his inmate trust account,

      pursuant to the requirements of 28 U.S.C. § 1915(a)(2), plaintiff must return to the court

      an inmate account form, and a certified copy of plaintiff’s trust fund account statement

      for the six-month period immediately preceding the filing of the complaint, obtained

      from the appropriate prison official of each prison at which plaintiff is or was confined

      during that six-month period. See enclosed form. The Trust Officer at plaintiff’s place

      of incarceration shall treat this Order as an instruction to provide the plaintiff with

      additional photocopying service loans to the extent necessary to provide certified copies

      of the requested trust account statements. FAILURE OF THE PLAINTIFF TO SUBMIT

      THE REQUESTED INFORMATION WITHIN TWENTY (20) DAYS SHALL

      RESULT IN DISMISSAL OF THIS ACTION WITHOUT PREJUDICE. This Order

      may be rescinded if the court determines that plaintiff has had three prior cases dismissed

      as frivolous, malicious, or for failure to state a claim, pursuant to 28 U.S.C. § 1915(g).

      Plaintiff is notified that if he does not qualify to proceed without prepayment of the filing

      fee under § 1915(a)(2), he will be required submit the full $350.00 filing fee and as of

      May 1, 2013, a $50.00 administrative fee before his civil action can proceed. Never use

      tape on any pleading sent to the Court.

(4)   Plaintiff has submitted a verified statement asserting that plaintiff has exhausted the

      available administrative remedies. In reliance on plaintiff’s verified statement, the

      court will not require further proof of exhaustion. However, plaintiff is hereby

      advised that if the defendants disagree with his assertion that plaintiff has exhausted

      available remedies, they may still raise the issue of exhaustion. If the court finds that

      plaintiff has remedies available that plaintiff has not exhausted, the court may dismiss the

      action without prejudice, even after plaintiff has consented to paying the filing fee.




Case 7:18-cv-00499-NKM-JCH Document 3 Filed 10/18/18 Page 2 of 5 Pageid#: 8
(5)   Plaintiff is advised that a prisoner may not bring a civil action without complete

      prepayment of the appropriate filing fee and, as of May 1, 2013, a $50.00 administrative

      fee, if the prisoner has brought on three or more occasions, an action or appeal in a

      federal court that was dismissed as frivolous, as malicious, or for failure to state a claim

      upon which relief may be granted, unless the prisoner is in imminent danger of serious

      physical injury. See 28 U.S.C. § 1915(g). Plaintiff is advised that if plaintiff has had

      prior cases dismissed for any of the above-stated reasons, these prior dismissals may limit

      plaintiff’s ability to file new cases without prepaying the full $400.00 in filing costs. If

      plaintiff believes that this case, or any other pending case, may be dismissed as frivolous,

      as malicious, or for failure to state a claim upon which relief may be granted, plaintiff

      may file a motion for voluntary dismissal of such case(s) pursuant to Rule 41(a) of the

      Federal Rules of Civil Procedure.

(6)   Plaintiff shall notify the court in writing immediately upon plaintiff’s transfer or release

      and shall provide a new address. FAILURE TO NOTIFY THE COURT OF SUCH A

      CHANGE OF ADDRESS WILL RESULT IN DISMISSAL OF THIS CASE.

(7)   Pursuant to a Standing Order of Court, all non-dispositive matters in this case will be

      referred to a United States Magistrate Judge.

(8)   Plaintiff must include the above referenced case number in any document that plaintiff

      submits to the court related to this action. Plaintiff’s submissions should be legible,

      written on one side of the paper only, with at least one-inch of clear space on all sides of

      the page. In any document plaintiff submits to the court, pursuant to General Rule 8 of

      the Local Rules of the United States District Court for the Western District of Virginia,

      plaintiff must omit, black out, or abbreviate personal data identifiers as follows: social

      security numbers (use only the last four digits), names of minor children (use initials),




Case 7:18-cv-00499-NKM-JCH Document 3 Filed 10/18/18 Page 3 of 5 Pageid#: 9
      dates of birth (list only the birth year), financial account numbers (list only the last four

      digits), and home addresses (list only city and state). Submissions that do not comply

      with this paragraph may be returned to plaintiff without being entered by the court.

      All mailed pleadings should be sent to: Clerk, U.S. District Court, 210 Franklin Road,

      S.W. Suite 540, Roanoke, VA 24011-2208.

      The Clerk is directed to send a certified copy of this Order to plaintiff.

      ENTER:         This 18th day of October, 2018.

                                                     s/Robert S. Ballou___________
                                                     United States Magistrate Judge




Case 7:18-cv-00499-NKM-JCH Document 3 Filed 10/18/18 Page 4 of 5 Pageid#: 10
                                     PRISONER TRUST ACCOUNT REPORT

                        BRIAN DAVID HILL v. MARTINSVILLE CITY JAIL, ET AL
                                  CIVIL ACTION NO. 7:18cv00499

  TO: Trust Officer
  FROM: Clerk, United States District Court for the Western District of Virginia
  RE: BRIAN DAVID HILL, Offender ID 320165

  Under the Prison Litigation Reform Act, a prisoner filing a civil action must obtain from the trust officer
  of each institution in which the prisoner was confined during the preceding six months a certified copy of
  the prisoner’s trust account statement for the six months prior to the filing of the civil action.
  Accordingly, the Trust Officer is requested to complete this form, attach supporting ledger sheets, and
  return these documents to the prisoner within 10 days. When a Trust Account Officer has completed
  the form and returned it to Plaintiff, along with the six months account statements, it is Plaintiff’s
  responsibility to return these documents to the court.
  DATE THIS ACTION WAS FILED October, 2018
                Balance on this date this action was filed $_________________

To the Plaintiff:                                                               Total Deposits for six-month prior to
You are not to fill in or sign the Prisoner                                           filing this action
Trust Account Report. You must give this                                               Month              Amount
form to the Trust Account Officer at each jail
or prison facility where you were confined                                             APR                _________
during the six months prior to filing this                                             MAY                _________
lawsuit. Were you housed at this facility for
six months prior to filing this lawsuit?                                               JUNE               _________
__Yes __No. If "No," make and send a copy                                              JULY               _________
of this Account Report form to any other
                                                                                       AUG                _________
facility where you were confined during
those prior six months.                                                                SEPT               _________
                             AVERAGE MONTHLY DEPOSITS                                  $

  Account balance on last day of month for six months prior                            Month              Amount
  to filing this action
                                                                                       ________           _________
THIS FORM IS TO BE FILLED OUT AND SIGNED BY                                            ________           _________
   THE TRUST OFFICER- NOT THE PLAINTIFF-
DON’T FORGET TO INCLUDE THE REQUIRED SIX-                                              ________           _________
  MONTH STATEMENTS- AFTER TRUST OFFICER                                                ________           _________
 SIGNS AND GIVES YOU THE STATEMENTS, SEND
  THIS FORM AND STATEMENTS BACK TO THE                                                 ________           _________
                   COURT-                                                              ________           _________
                              AVERAGE MONTHLY BALANCE                                  $

  I certify that the above information accurately states the deposits and balances in the prisoner’s trust
  account for the period shown and that the attached statements are true copies of account records
  maintained in the ordinary course of business.
  Trust Officer Signature:____________________________________________ Date:__________
  For any months that you leave blank, please indicate the reason (i.e. inmate not yet incarcerated,
  incarcerated at another jail).

           
              In the event the prisoner has insufficient funds in his/her prisoner trust account to pay for copies of required
  statements, the facility shall provide the prisoner additional photocopying service loans.
  Case 7:18-cv-00499-NKM-JCH Document 3 Filed 10/18/18 Page 5 of 5 Pageid#: 11
